MuRdock,
dissenting: It is found as a fact that the Johnson-Brinkman Motor Co. had a net loss for 1924, but the Board has not found as a fact, and, indeed, does not know, the amount of the net loss which the Johnson-Brinkman Motor Co. had for the year 1924. Until I know the amount of that net loss I can not agree that there was no consolidated net income for 1925, nor can I say that there was an unabsorbed portion of it available to offset the gross income of the Johnson-Brinkman Motor Co. for 1926.